Me. Justice HeenaNdez
delivered the opinion of the court.
This is an appeal taken by Gustavo Rodriguez from a judgment of the District Court of Ponce by which he was sentenced for grand larceny to imprisonment in the departmental penitentiary of the Island for one year, at hard labor, and to the payment of the costs.
It does not appear that any exceptions whatever were taken during the trial, nor is there any bill of exceptions or statement of facts in the record, nor has the appellant appeared in this Supreme Court to maintain his appeal by an allegation of any errors, which, in his opinion, may have been committed. Consequently, there is no juridical problem formally submitted to the decision of this court.
Nor do we find any fundamental errors in the record which could be the subject of consideration.
For the reasons stated, the judgment appealed from should be affirmed, with the costs against the appellant, Gustavo Rodriguez.

Affirmed.

Chief Justice Quiñones,. and Justices Figueras, MacLeary and Wolf concurred.